The court below rendered the following order: "This cause coming on to be heard and being heard before the undersigned judge upon the complaint, answer and other affidavits, it is considered by the court and it is, therefore, ordered and adjudged, and the court *Page 804 
finds as a fact that a serious controversy exists that the restraining order heretofore issued be, and the same hereby is continued until the final hearing upon the plaintiffs giving a bond in the sum of $500 to be conditioned according to law and approved by the clerk of the Superior Court of Pitt County. By consent, it is adjudged that the plaintiffs be and they hereby are restrained from encumbering the property described in the deed of trust mentioned in the complaint by mortgage, deed of trust or otherwise pending the final determination of this cause."
In the record, as to material facts, there is serious conflict. We see no reason to disturb the order. Cobb v. Clegg, 137 N.C. 153; Herwitz v.Sand Co., 189 N.C. 1; Wentz v. Land Co., 193 N.C. 32; Brown v. Aydlett,193 N.C. 832; R. R. v. Rapid Transit Co., 195 N.C. 305.
Affirmed.